Title: Report on the Petition of Ezra Stiles, [12 April 1792]
From: Hamilton, Alexander
To: 



[Philadelphia, April 12, 1792Communicated on April 17, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, pursuant to an Order of the House of Representatives of the 5th. of April 1790, referring to him the petition of Ezra Stiles, on behalf of the President and fellows of Yale College in Connecticut, respectfully reports.
That the Act making provision for the debt of the United States, exempts, in future, Philosophical Apparatus from the duties on importation.
That it will, therefore, be agreeable to the spirit of that Act, if the Legislature should think proper to direct restitution, in this case, of the duties which have been paid, as set forth in the petition, to be made to the parties. And that, to the Secretary it appears expedient, from a consideration, that it will be conductive to the interests of learning.
All which is humbly submitted,
Alexander HamiltonSecry. of the Treasy.
Treasury Department, April 12th 1792.
